ICJ_036_AerialIndicent1955_USA_BGR_1957-11-26_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER OF NOVEMBER 26th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 26 NOVEMBRE 1957
This Order should be cited as follows :

“Case concerning the Aerial Incident of July 27th, 1955
(United States of America v. Bulgaria),
Order of November 26th, 1957: I.C.J. Reports 1957, p. 186.”

La présente ordonnance doit être citée comme suit:
« Affaire relative à l'incident aérien du 27 juillet 1955
(États-Unis d'Amérique c. Bulgarie),
Ordonnance du 26 novembre 1957: C.I. J. Recueil 1957, p. 186.»

 

Sales number 17 3
N° de vente:

 

 

 
186

COUR INTERNATIONALE DE JUSTICE

Le 26 novembr

"ANNÉE 1957

26 novembre 1957

AFFAIRE RELATIVE A
L?INCIDENT AÉRIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE

Présents: M. BaDawi, Vice-Président faisant fonction de Président ;
M. HackwoORTH, Président; MM. GUERRERO, BASDE-
VANT, WINIARSKI, ZORICIC, KLAESTAD, READ, ARMAND-
Ucon, KoJEvNiKov, Sir Muhammad ZAFRULLA KHAN,
Sir Hersch LAUTERPACHT, MM. MORENO QUINTANA,
CORDOVA, WELLINGTON Koo, Juges ; M. J. Lopez OLIVAN,
Greffier.

La Cour internationale de Justice,
ainsi composée,

aprés délibéré en chambre du conseil,
vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante :

Considérant que, le 28 octobre 1957, l'ambassadeur des États-
Unis d'Amérique aux Pays-Bas a transmis au Greffier une requête
du Gouvernement des Etats-Unis d'Amérique, en date du 24 oc-

4
INCIDENT AÉRIEN (É.-U. C. BULGARIE) (ORD. 26 XI 57) 187

tobre 1957, introduisant devant la Cour une instance contre le
Gouvernement de la République populaire de Bulgarie au sujet du
préjudice subi par des ressortissants américains passagers à bord
d'un avion de la « El Al Israel Airlines Lid. » détruit le 27 juillet
1955 par l'aviation de chasse bulgare;

Considérant que la requête énonce d’une part que les États-Unis
d'Amérique acceptent la juridiction de la Cour aux fins de la
présente affaire; et d’autre part que la Bulgarie a accepté la juri-
diction obligatoire de la Cour du fait de la signature apposée par
son représentant au protocole de signature concernant le Statut
de la Cour permanente de Justice internationale, et qu’en vertu de
Particle 36, paragraphe 5, du Statut de la Cour, ladite acceptation
a pris effet à l’égard de la juridiction de la Cour à la date de l’admis-
sion de Ja Bulgarie aux Nations Unies;

Considérant que, par une lettre du 28 octobre 1957 remise au
Greffier en méme temps que la requête, ’ambassadeur des Etats-
Unis d’Amérique aux Pays-Bas a fait connaitre que M. Loftus E.
Becker, conseiller juridique du Département d’ Etat, était désigné
comme agent du Gouvernement des Etats-Unis et qu'il élisait
domicile à l'ambassade des États-Unis d'Amérique à La Haye;

Considérant que, le 28 octobre 1957, le ministre des Affaires
étrangères de Bulgarie a été avisé par voie télégraphique du dépôt
de la requête, dont une copie lui a en même temps été transmise
par lettre aux termes de l’article 40, paragraphe 2, du Statut, et
de l’article 33, paragraphe 1, du Règlement;

Considérant que, par télégramme du 14 novembre 1957, le
ministre des Affaires étrangéres de Bulgarie a accusé réception de
la requéte et fait savoir, en se réservant le droit de poser la question
préalable de la compétence de la Cour, qu’il ne tarderait pas a
communiquer à la Cour le nom de l'agent de son Gouvernement et
Vindication du domicile élu au siége de la Cour;

Considérant que, le 15 novembre 1957; l'agent du Gouvernement
des États-Unis d'Amérique a été avisé par lettre et le ministre des
Affaires étrangères de Bulgarie par télégramme que le Vice-Président,
faisant fonction de Président en cette affaire, se proposait, par
application de l’article 37, paragraphe 1, du Règlement, de recevoir
le 20 novembre 1957 les agents ou leurs représentants pour se
renseigner auprés d’eux sur des questions de procédure et notam-
ment sur la question des délais 4 fixer pour les piéces écrites;

Considérant que, par télégramme du 18 novembre 1957, le
ministre des Affaires étrangères de Bulgarie a demandé l’ajour-
nement de la réunion;

Considérant que, le 19 novembre 1957, l'ambassadeur des Etats-
Unis d'Amérique aux Pays-Bas a été avisé par lettre et le ministre

9
INCIDENT AÉRIEN (É.-U. C. BULGARIE) (ORD. 26 XI 57) 188

des Affaires étrangères de Bulgarie par télégramme que la réunion
était reportée au 25 novembre 1957;

Considérant que, par télégramme du 23 novembre 1957, le
ministre des Affaires étrangères de Bulgarie a accusé réception du
télégramme du 19 novembre et fait savoir que le Gouvernement
bulgare avait désigné comme son représentant le Dr Nissim
Mevorah, professeur, lequel élisait domicile à la légation de Tchéco-
slovaquie à La Haye; et que, le D' Mevorah étant momentanément
absent de Bulgarie, le ministre des Affaires étrangères priait la
Cour d’ajourner la convocation des représentants;

Considérant que, dans ces conditions, seul le représentant du
Gouvernement des Etats-Unis d'Amérique a pu être présent à la
réunion du 25 novembre 1957;

La Cour,
Après s’étre renseignée auprès de la Partie demanderesse,

fixe au 2 juin 1958 la date d'expiration du délai pour le dépôt
du mémoire du Gouvernement des États-Unis d'Amérique;

réserve pour une ordonnance à rendre ultérieurement la fixation
du délai pour la présentation par la Partie défenderesse de son
contre-mémoire.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-six novembre mil neuf cent
cinquante-sept, en trois exemplaires, dont l'un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement
au Gouvernement des Etats-Unis d'Amérique et au Gouvernement
de la République populaire de Bulgarie.

Le Vice-Président,
(Signé) A. BADAWI.

Le Greffier,
(Signé) J. Lopez Oxivan.

6
